Citation Nr: 9902723	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  98-03 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for bilateral 
hearing loss and tinnitus has been submitted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service with the United States Army 
from July 1943 to February 1946.

This matter is before the Board of Veterans Appeals (Board) 
on appeal of an October 1997 rating decision from the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which found that new and material evidence which was 
sufficient to reopen the claim for service connection for 
bilateral hearing loss and tinnitus had not been submitted.  


FINDINGS OF FACT

1. The veterans claims of entitlement to service connection 
for bilateral hearing loss and tinnitus was denied by a 
final Board decision in June 1989.

2. Additional evidence submitted since the June 1989 Board 
decision denying service connection for bilateral hearing 
loss and tinnitus is either duplicative or cumulative of 
evidence previously submitted and is not so significant 
that it must be considered to fairly decide the merits of 
the claim.  


CONCLUSIONS OF LAW

1. The June 1989 Board decision denying service connection 
for bilateral hearing loss and tinnitus is final.  38 
U.S.C.A. § 7104(b) (West 1991 & Supp. 1998); 38 C.F.R. § 
20.1100 (1998). 

2. No new and material evidence has been presented to warrant 
reopening a claim of entitlement to service connection for 
bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Relevant Law and Regulations

Service connection

In general, service connection may be established where the 
evidence demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Where certain diseases, such as 
sensorineural hearing loss, are manifested to a compensable 
degree within the initial post-service year, service 
connection may be granted on a presumptive basis.  
38 U.S.C.A. §§  1101, 1112, 1113 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  38 U.S.C.A. § 1113(b) 
(West 1991); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 505, 505 (1992).  "If evidence should sufficiently 
demonstrate a medical relationship between the veteran's in-
service exposure to loud noise and his current disability, it 
would follow that the veteran incurred an injury in service. 
. . . "  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  

Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disease or injury, or for aggravation of a nonservice- 
connected disorder proximately due to or the result of a 
service-connected disability, to the degree of disability 
over and above the degree of disability which would exist 
without such aggravation.  38 C.F.R. § 3.310(a) (1998); 
Allen v. Brown, 7 Vet. App. 439, 448, 449 (1995).



Finality/new and material evidence

When a claim is denied by the Board, the Boards decision is 
final and the claim, generally, may not thereafter be 
reopened and granted and a claim based upon the same factual 
basis may not be considered.  38 U.S.C.A. § 7104 (b) (West 
1991 & Supp. 1998); 38 C.F.R. § 20.1100 (1998).  However, if 
new and material evidence is presented or secured with 
respect to a claim which has been denied, the Secretary shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

When a veteran seeks to reopen a claim based on additional 
evidence, the Board must perform a two-step analysis.  First, 
the Board must determine whether the evidence is new and 
material.  If the Board determines that the veteran has 
produced new and material evidence, the claim is reopened and 
the Board must then evaluate the merits of the veterans 
claim in light of all the evidence, both old and new.  Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991).  New and material 
evidence means evidence not previously submitted, which is 
neither cumulative nor redundant, and bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see Hodge v. West, 155 F.3d 1336 (Fed. Cir. 
1998).  

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed.  
This presumption does not apply in the adjudication that 
follows reopening.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The United States Court of Veterans Appeals (Court) has held 
that VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996). In the present appeal, the last final disallowance of 
the claim is the Boards June 1989 decision. 

Factual Background

The veteran filed an initial claim for VA benefits for 
service connection for malaria in February 1946.  By rating 
decision in March 1946, the RO granted service connection for 
malaria.  

By rating decision in September 1986, the RO denied service 
connection for bilateral hearing loss and tinnitus.  The 
veteran filed a timely notice of disagreement and substantive 
appeal to this decision and was afforded a hearing before an 
RO hearing officer in November 1986.  In June 1989, the Board 
issued a decision denying, in pertinent part, service 
connection for hearing loss and tinnitus.  As noted above, 
this was the last final decision with respect to the matter 
of service connection for hearing loss and tinnitus.  The 
Board is now required, pursuant to the law, regulations and 
Court decisions referred to above, to evaluate the evidence 
submitted since its June 1989 decision in order to determine 
whether it is new and material and thus serves to reopen the 
veterans claim. 

The old evidence

The Boards June 1989 decision  noted that the veterans 
hearing was 15/15 bilaterally at his separation medical 
examination and that during hospitalization and examination 
in the two years following service, the veteran did not 
complain of hearing loss or tinnitus.  The Board indicated 
that no hearing loss was indicated at a VA examination in 
April 1986, but outpatient treatment records in June and 
September 1986 showed bilateral hearing loss at higher 
frequencies.  The veteran reported a two-year history of 
hearing loss at that time.  The Board denied service 
connection for bilateral hearing loss and tinnitus as there 
was no clinical documentation of the presence of a hearing 
loss or tinnitus during the veterans active service or any 
etiological relationship to treatment for service-connected 
malaria.

The additional evidence

Evidence added to the record since the June 1989 Board 
decision includes VA medical center outpatient treatment 
records, statements by the veteran, including his the 
testimony of the veteran at the personal hearing in September 
1998.  

Outpatient treatment records in January 1994 indicated 
complaints of difficulty hearing.  The examiner indicated 
that the veteran had a progressive hearing loss, would likely 
need a hearing aid, and had multiple risk factors for hearing 
loss including family history, noise exposure, history of 
head trauma and history of malarial medications.  A January 
1994 VA audiological evaluation showed pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
60
75
75
LEFT
15
50
60
75
75

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 84 percent in the left ear.  
The examiner indicated impressions of mild to severe 
sensorineural hearing loss in the right ear and moderate to 
severe sensorineural hearing loss in the left ear.  A follow-
up examination in February 1994 showed bilateral symmetric 
severe high frequency sensorineural hearing loss.  Outpatient 
treatment records from April 1995 to May 1997 indicated 
repeated complaints of difficulty hearing.  

A videoconference hearing was held before the undersigned in 
September 1998.  The veteran testified that he served in 
combat in the infantry in the Philippines during World War 
II.  He stated that he was exposed to gunfire from his own 
.45 caliber automatic grease-gun as well as from grenades 
and artillery.  Transcript, pp. 3-4.  He indicated that no 
hearing protection was issued to him and after a battle he 
would feel numbness and ringing in his ears.  Transcript, p. 
3.  The veteran stated that he took Atabrine every day while 
overseas and had been told by doctors at the VAMC that this 
medication could cause hearing loss or tinnitus.  
Transcript, p. 4.  He stated that during service the ringing 
in his ears would continue for about an hour after battle, 
but currently it was constant, like you have a bunch of 
June bugs in your ears.  Transcript, p. 8.  He indicated 
that he did not take the Atabrine for malaria following 
service.  Transcript, p. 7.  He testified that he began 
having trouble with his hearing and with tinnitus after his 
discharge, but didnt think it would hurt him.  
Transcript, p. 5.  The veteran indicated that following 
service he worked in electrical motor repair and rewinding.  
Transcript, p. 9.  

Analysis

The outpatient treatment records, submitted by the veteran 
since the June 1989 Board decision, contain no complaints, 
diagnoses or opinions relating to tinnitus.  Although the 
veteran testified at the hearing that he experienced constant 
ringing in his ears, he is not competent to testify that such 
represents tinnitus or to provide any nexus between current 
symptoms and his military service, including noise exposure 
or the use of medication for service-connected malaria.  The 
evidence submitted is not material to the issue of service 
connection for tinnitus because it is not so significant that 
it must be considered to fairly decide the merits of the 
claim.  Therefore, the claim for tinnitus is not reopened.  

The Board denied the veterans claim for service connection 
for bilateral hearing loss in June 1989 due to the lack of 
evidence of hearing loss in service or etiological 
relationship between treatment for malaria and current 
disability.  The subsequently submitted medical evidence, 
although documenting current hearing loss, does not relate 
such to the veterans service.

The Board is of course aware that outpatient treatment 
records in January 1994 indicated that the veteran had 
numerous risk factors for hearing loss, including a history 
of malarial medications and noise exposure.  The examiner 
listed these as risk factors only; the examiner did not 
indicate that any of the listed factors had actually 
contributed to the veterans current hearing loss.  Although 
this evidence is new, it is not material because it does not 
medically demonstrate a nexus between the veterans current 
disability and any incident of service.  The Court has held 
that medical opinions which are speculative, general or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).  

The veteran testified at the September 1998 hearing that he 
had been exposed to small arms and artillery fire on many 
occasions during service.  He also testified that he took 
Atabrine for malaria during service and had been told that 
such could cause hearing loss or tinnitus.  The testimony is 
essentially repetitious of previous contentions made by the 
veteran and as such is not new.  It is not material, as the 
veteran is not medically competent to testify that noise 
exposure during service contributed to a hearing loss which 
was first manifested many years later.   

In addition, the Court has recognized that the statement of 
an appellant as to what a physician told him is insufficient 
to establish a medical diagnosis, Warren v. Brown, 6 
Vet. App. 4, 6 (1993).  The United States Court of Veterans 
Appeals has stated that the connection between what a 
physician said and the layman's account of what the physician 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute "medical" evidence. Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995).  


The issue of whether the veteran currently has tinnitus and 
whether his tinnitus or sensorineural hearing loss are 
related to his period of military service involve a medical 
diagnosis or opinion as to medical causation; thus competent 
medical evidence is required.  Indeed, in Moray v. Brown, 5 
Vet. App. 211 (1993), the Court noted that lay persons are 
not competent to offer medical opinions and that such 
evidence does not provide a basis on which to reopen a claim 
for service connection.  In Routen v. Brown, 10 Vet. App. 
183, 186, (1997), the Court noted "[l]ay assertions of 
medical causation . . . cannot suffice to reopen a claim 
under 38 U.S.C. 5108."  The record does not reflect that the 
veteran has a medical degree or medical experience.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In summary, the veteran has not presented new and material 
evidence indicating that his bilateral hearing loss or 
tinnitus occurred during service, became manifest in the 
initial post-service year presumptive period, or which 
indicates a medical nexus between his current disability and 
any incident of service, including medication for malaria and 
noise exposure.  In the absence of such evidence, the claim 
may not be reopened and the benefits sought on appeal remain 
denied.

Additional Matters

The Board has considered the applicability of Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In Bernard, the Court of 
Veterans Appeals held that before the Board addresses in a 
decision a question that has not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument, an 
opportunity to submit such evidence or argument, an 
opportunity to address the question at a hearing, and whether 
the claimant has been prejudiced by being denied those 
opportunities.  In this instance, the RO clearly addressed 
the issue of new and material evidence, but it did so by 
applying Court precedent which has since been invalidated by 
Hodge, supra.  However, the December 1997 Statement of the 
Case furnished the veteran with 38 C.F.R. §  3.156, which 
remains unchanged by the decision of the Federal Circuit in 
Hodge.  The Board believes that the veteran has not been 
prejudiced by its decision in this case.  He has not 
presented evidence which could be considered to be new and 
material under either pre-Hodge or post-Hodge jurisprudence.  
A remand for the RO to apply Hodge would therefore serve no 
useful practical purpose.  

The Board is aware that VA, in certain circumstances, may be 
obligated to advise a claimant of evidence that is needed to 
complete his application for benefits.  This obligation 
depends upon the particular facts of the case and the extent 
to which VA has advised the claimant of the evidence 
necessary to be submitted in connection with his claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In Graves v. 
Brown, 8 Vet. App. 522 (1996), the Court extended the 
Robinette analysis to situations, such as in this case, where 
new and material evidence is needed to complete an 
application for VA benefits. The Court in Graves held that:

when a veteran has made an application 
to reopen a claim and the Secretary is on 
notice of evidence which may prove to be 
new and material, but has not been 
submitted with the application, the 
Secretary has a duty under [38 U.S.C.A.] 
§ 5103 to inform the veteran of the 
evidence that is necessary to complete 
the application.  Graves, 8 Vet. App at 
525.

In order to satisfy the requirement of medical evidence 
connecting the veteran's hearing and tinnitus disorders and 
his military service, he must submit evidence such as an 
opinion of a competent medical professional to the effect 
that such were the results of in-service disease or injury.  
Evidence of current treatment does not rise to the level of 
material evidence because it does not establish that 
disability was incurred in service.  By this decision, the 
Board is informing the veteran of the type of evidence which 
may be considered to be new and material.

The Board further finds that the veteran has not indicated 
the existence of any evidence that has not already been 
obtained that would constitute new and material evidence.  
Therefore, no additional VA action is necessary.  McKnight v. 
Gober, 131 F.3d 1483 (Fed.Cir. 1997); Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), affd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed.Cir. 1997); 38 U.S.C.A. § 5107; 38 C.F.R. § 3.159 
(1998).  

Finally, the Board wishes to express its admiration and 
thanks for the veterans service to his country.  It is hoped 
that the above comments will serve to guide him
and his representative should he decide to submit additional 
evidence in support of his claim.


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss and tinnitus, the benefit sought on appeal 
remains denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
  38 U.S.C.A. § 1154(b) (West 1991) provides that, with respect to combat veterans, "The Secretary shall 
accept as sufficient proof of service-connection . . . satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such 
service . . . Service-connection of such injury or disease may be rebutted by clear and convincing evidence to 
the contrary."  See also 38 C.F.R. § 3.304(d) (1998).  The veteran is a combat veteran, and he was exposed to 
noise during service.  However, what is needed but is lacking in this case is medical evidence which 
establishes a connection between such combat-related noise exposure and the veterans current hearing loss.  
38 U.S.C.A. § 1154(b) does not eliminate the need for medical evidence showing a nexus between service 
and the condition for which service connection is sought.  See Libertine v. Brown, 9 Vet. App. 521, 524 
(1996).   

- 2 -
